Citation Nr: 1604184	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for residuals of gall bladder surgery.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to February 1968 and had a period of active duty for training (ACDUTRA) from January 1989 to May 1989.  He also had additional military reserve and National Guard service from September 1975 to September 1976 and from June 1980 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in July 2015, which granted a joint motion for partial remand vacating part of an August 2014 Board decision and remanding the low back, knee, and ankle disability issues for additional development.  The issues initially arose from a January 2010 rating decision on behalf of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2015, the Veteran submitted additional evidence as to these issues and waived Agency of Original Jurisdiction (AOJ) consideration.  

The residuals of gall bladder surgery issue on appeal is before the Board from an April 2013 rating decision.  The Board remanded this matter for additional development in August 2014 and February 2015.

In December 2010, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in a final decision on his appeal.  The Veteran was notified of his right to an additional Board hearing and in June 2014 testified before the undersigned Veterans Law Judge.  Copies of the transcripts of these hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its July 2015 order the Court, in essence, found error in the Board's August 2014 decision in not rending an adequate statement of reasons or bases determining whether the Veteran incurred injuries to his low back, ankles, or knees during military service and whether VA met its duty to assist to obtain service personnel records documenting his in-service activities.  The Board notes that a review of the record reveals that subsequent to the August 2014 decision VA obtained copies of additional pertinent service personnel records documenting the Veteran's in-service activities during active service from February 1956 to February 1968.  

The Board also notes that an April 2015 VA medical opinion pertinent to the Veteran's residuals of gall bladder surgery claim was added to the record subsequent to a January 2015 supplemental statement of the case.  As the Veteran has not waived AOJ consideration of the additional evidence obtained, the issues on appeal must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  

2.  Thereafter, the AOJ should address the issues on appeal.  A specific finding should be made as to whether the Veteran's allegation of participating in parachute jumps during service is supported by the record, to include service personnel records that were associated with the electronic record in August 2014.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



